Citation Nr: 1635871	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity (DIC) benefits, accrued benefits, and death pension.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to November 1945.  The Veteran died in December 2010.  The appellant seeks recognition as the Veteran's surviving spouse.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant initially requested a hearing in connection with her appeal.  However, in a February 2013 statement, the appellant's attorney at that time withdrew the request for a hearing.  

The Board notes that the appellant was previously represented by a private attorney.  In a May 2013 letter, the attorney indicated that the office was no longer representing the claimant and the appellant was notified.  The appellant has not objected to the attorney's withdrawal of representation.  Since the attorney withdrew, the appellant has not appointed a new attorney, agent, or representative, and she is unrepresented before the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2010.  

2.  The appellant married the Veteran in April 2010.  

3.  The state of Florida does not recognize common law marriages and the appellant was married to another person until December [redacted], 2009. 

4.  The appellant was married to the Veteran for less than a year.   





CONCLUSION OF LAW

The criteria for entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of establishing eligibility for DIC benefits, accrued benefits, and death pension, have not been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.50, 3.53 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA notice letter dated in February 2011 notified the appellant, in pertinent part, how to substantiate a claim for accrued benefits, DIC benefits, death pension, to complete an enclosed VA Form 21-4170 to establish common law marriage, and to provide a complete history of marriages.  The letter also provided information regarding how VA determines effective dates.  The notice requirements have been met.

Regarding the duty to assist, the appellant had ample opportunity to submit evidence to substantiate her claim for recognition as the Veteran's surviving spouse.  The appellant has not identified any outstanding evidence that has not been associated with the claims folder.  The Board finds that the record as it stands includes adequate evidence to decide the matter of whether the appellant is entitled to recognition as the Veteran's surviving spouse.  VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria 

The surviving spouse of a qualified veteran is eligible to receive death benefits (i.e., DIC, compensation, accrued benefits, or pension) if the surviving spouse was married to the veteran for one year or more.  38 U.S.C.A. §§ 1102, 1304, 1310; 38 C.F.R. § 3.54 (a).  To qualify as a surviving spouse, the person's marriage to the veteran must meet the requirements of either 38 C.F.R. § 3.1 (j) or 38 C.F.R. § 3.52. 38 C.F.R. § 3.50 (b).  Under 38 C.F.R. § 3.1 (j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1 (j); see 38 U.S.C. § 103 (c).

In VAOPGCPREC 58-91, the General Counsel of VA held that lack of residence in a jurisdiction recognizing common law marriage is not a bar to establishing a common law marriage for a surviving spouse claimant.  The rationale is that the common law marriage could be "deemed valid" under 38 C.F.R. § 3.52 on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.

Under 38 C.F.R. § 3.52, where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  See also 38 U.S.C.A. § 103 (a).  A marriage will be deemed valid if the appellant's signed statement that he or she had no knowledge of an impediment to marriage to the Veteran is accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205 (c).

The requirement of a formal marriage ceremony by a jurisdiction that does not recognize common law marriage, such as Florida, constitutes a "legal impediment" to that marriage under 38 C.F.R. § 3.52.  See Lamour v. Peake, 544 F.3d 1317, 1322 (Fed.Cir. 2008) (citing VA Gen. Coun. Prec. 58-91 (June 17, 1991)).  "The determination of a claimant's knowledge of a legal impediment is viewed in terms of 'what the appellant's state of mind was at the time that the invalid marriage was contracted.'"  Id. at 1323 (quoting Dedicatoria v. Brown, 8 Vet.App. 441, 444   (1995)).  

When a surviving spouse submits proof of marriage and meets the requirements for a deemed valid marriage, VA will accept the surviving spouse's statement that she had no knowledge of an impediment to marriage, absent information to the contrary, as proof of that fact.  38 C.F.R. § 3.205 (c).

Florida law specifically states that no common law marriage entered into after January 1, 1968 shall be valid, with certain exceptions that do not apply in this case. See West's Florida Statutes Annotated, Title XLII, Domestic Relations, Chapter 741, § 741.211. 

Analysis

The Board thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the claimant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

In this case, the Board finds that the appellant is not entitled to recognition as the surviving spouse of the Veteran.

As a preliminary matter, the Veteran and the appellant were legally married in April 2010, less than one year prior to the Veteran's death in December 2010.  As such, the appellant cannot be recognized as a surviving spouse based on their legal marriage.  Moreover, the evidence does not indicate that the two had any children together.  38 C.F.R. § 3.54.

The appellant contends that she is the surviving spouse of the Veteran as they held themselves out as husband and wife prior to the date of their legal marriage.  She stated that they resided together for ten years prior to his death.  

A VA Form 21-686C, Declaration of Status of Dependents, shows that the Veteran reported that he married the appellant on April [redacted], 2010.  The Veteran indicated that he was previously married to E. J. S., who died in July 1994 and L. C. S., who died in February [redacted], 1976.  Regarding the appellant's previous marriages, the appellant was married to C. E. G. from December [redacted], 2005 to December [redacted], 2009, when they divorced.  She was also married to T. E. B., from June [redacted], 1992 to April [redacted], 1997, when they divorced.  

In a July 11, 2011 dated statement, T. K. stated that she knew the appellant for several years and visited with her many times.  She stated that she could attest that the appellant resided with the Veteran for more than ten years.  

In a July 12, 2011 dated statement, D. H. stated that the appellant and the Veteran lived together "as a married couple for close to ten years."  

In a July 12, 2011 dated statement, D. B. stated that she knew the appellant for more than ten years and she resided with the Veteran for more than ten years.  

In a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child (Including Death Pension if Applicable), received by VA in January 2011, the appellant noted that she married the Veteran on April [redacted], 2010.  She reported that she lived with the Veteran since 2001.  She stated that "we held ourselves as husband and wife prior to the date of our marriage on April [redacted], 2010."

A March 2011 statement from D. H. explained that the appellant was like a wife to the Veteran and the Veteran stayed with her in her home and the appellant stayed in his home.  D. H. stated that the appellant took him to his doctor visits and shopped for groceries.  D. H. explained that she knew the appellant for 9 years.  

A VA Form 21-686C, completed in March 2011, shows that the appellant reportedly was with the Veteran for 10 and 1/2 years. She stated that she held power of attorney long before they were married.

An undated VA Form 21-4171, Supporting Statement Regarding Marriage, shows that the appellant reported that she met the Veteran in 1989.  She stated that they were together since 2000.  Concerning the periods of time and places where they lived together, the appellant stated that they lived together from 2000 to 2010 in Fort Myer, Florida.  

In a July 2011 notice of disagreement, the appellant stated that she and the Veteran held themselves out as husband and wife for the last ten and one-half years.  She stated that they maintained two addresses.  

A statement from the appellant's ex-husband, C. G., explained that he only lived with the appellant for a total of two weeks during their marriage from December 2005 to December 2009, when they divorced.  

The Board recognizes the appellant's argument that she was in a common law marriage with the Veteran prior to their legal marriage in April 2010.  As outlined above, the appellant submitted lay statements indicating that she lived with the Veteran for ten years prior to his death and that they held each other out as husband and wife.  However, the appellant was already married to another person from 2005 to December 2009 and could not have held herself out as a spouse of the Veteran during the time she was legally married.  As a result, the Board can only look to the period of December [redacted], 2009 to the date of the Veteran's death on December [redacted], 2010 as to whether a marriage occurred between the Veteran and the appellant.  

Here, the state of Florida does not recognize common law marriages.  The appellant has not alleged that she was unaware of the legal impediment to a common law marriage between herself and the Veteran.  38 C.F.R. § 3.52.  Even if the appellant was unaware of the legal impediment to a common law marriage, the appellant was married to someone else until December [redacted], 2009 and the Veteran died on December [redacted], 2010, less than one year later.  As any marriage, common law or legal, could not have been in existence for more than one year, the appellant cannot be recognized as the surviving spouse of the Veteran.  

Finally, the Board acknowledges the appellant's recent argument that the Board should consider a residence in Ohio and that they had a common law marriage under the laws of the state of Ohio.  There is no evidence that the appellant and the Veteran lived in Ohio together.  As noted above, on a VA Form 21-4171, the appellant stated that she lived with the Veteran in Florida from 2000 to 2010.  Therefore, the argument fails.  In addition, the appellant was married to another person until December [redacted], 2009, less than one year prior to the Veteran's death.  Therefore, regardless of whether the appellant was in a common law marriage, unaware of a legal impediment to a common law marriage or legally married to the Veteran, she is not entitled to recognition as the Veteran's surviving spouse as any marriage could have only occurred less than one year prior to the Veteran's death.  38 C.F.R. § 3.54 (a).  

The Board carefully reviewed the appellant's arguments; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

In light of the above, the appellant is not recognized as the Veteran's surviving spouse for the purposes of establishing eligibility for DIC benefits, accrued benefits, and death pension, and the claim is denied.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC benefits, accrued benefits, and death pension, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


